DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the RCE filed 11/13/2020.
Claims 1-27, 29-33, 41-47 are currently pending in the application. Claims 28, 34-35, and 40 have been cancelled. Claims 1, 10, and 20 are independent claims.   

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



1/. Claim 1-19, 44-47 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 are confusing and indefinite since the plural “pixel electrodes” on the last line is inconsistent with a single “pixel electrode” as recited on line 3. 
s” is inconsistent with a single “pixel electrode on the substrate” as recited in claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2/. Claims 1-19, 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1 and 10, the wherein statement recites “a pixel defining part and a plurality of spacers protruding from the pixel defining part”, and “the plurality of spacers are discontinuously arranged on the (single) pixel defining part” are not supported by the instant specification. Drawing Fig. 2 and related text disclose only a single spacer 195 protruded from a pixel defining part 191, not a plurality of spacers protruding from the pixel defining part and the plurality of spacers are discontinuously arranged on the pixel defining part” as recited.  This is a new matter rejection.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3/. Claims 1-5, 7, 8, 15, 18, 44 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kwak (US 7,456,811 cited by applicant).

Regarding to claim 1:
	Kwak, Figs 1-9 and related text, particularly Figs. 8, 9 (reproduced below) and related text discloses the claimed OLED display and method of forming thereof including a substrate 300, a thin film transistor 321 on the substrate; an insulating layer 370, 375 over the thin film transistor; a pixel electrode 381 and auxiliary wire VSS(n+1) on the substrate; a pixel defining layer 385 on the substrate over the pixel electrode and auxiliary wire VSS(n+1); exposing part of the pixel electrode 381 by patterning layer 385, and forming a light emitter layer 390 on the pixel electrode 381; a common 

    PNG
    media_image1.png
    432
    881
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    628
    777
    media_image2.png
    Greyscale


Regarding to claim 2:
	Kwak, col. 7, second paragraph discloses VSS(n+1) is a voltage wire.   

Regarding to claims 3-5, 15:
	Kwak, col. 7, lines 43-61 discloses the pixel electrode 281, 282, and auxiliary wire VSS(n+1) are simultaneously formed of the same material of either single metal layer of double layer including a transparent conductive oxide layer and a metal layer.

Regarding to claims 7-8, 44:
Kwak Fig. 8 shows the pixel defining part and the truncated pyramid spacer are made of a same material using the well-known masking and etching process.

Regarding to claim 18:
Kwak, Fig. 8 shows a common electrode 395 formed on layer 385 which is considered as pixel defining layer, and spacer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
4/. Claims 6, 9-17, 19, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Choi (cited US 9,076,745). 
Regarding to claims 10, 11, 12:
	Kwak, Figs 1-9 and related text, particularly Figs. 8, 9 and related text discloses the claimed method for forming an OLED display including forming a pixel electrode 381 and auxiliary wire VSS(n+1) on the substrate; forming a photosensitive material on the pixel electrode 381 and auxiliary wire VSS(n+1); forming a pixel defining layer 385 including a pixel area that exposes a part of the pixel electrode 381 by patterning the 
	Kwak does not expressly disclose the use of a light shield pattern as a mask and a halftone exposure to pattern the photosensitive material.
Choi, in a related art as shown in Fig. 4 (reproduce below), and col. 5, lines 3-10; col. 7, lines 38-54 teach the use of a photosensitive layer 240 for defining the plurality of pixel regions by patterning using a halftone mask to form pixel defining part 240 and the hemisphere spacer 250 in a single body of the same material. 

    PNG
    media_image3.png
    554
    938
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a well-known photolithography process with the use of a single halftone mask to form a pixel defining part and spacer protruding from the pixel defining part as suggested by Choi in Kwak in order to reduce the process complexity, and cost. 
 
Regarding to claims 6, 13:
	Kwak does not disclose further steps of completing the OLED device with sealing member; however, Choi, Fig. 4 shows the pixel defining layer 240 is between the sealing member 300, 400 and the substrate 200, and the spacer 250 maintains a space between the substrate 200 and the sealing member.


Regarding to claim 14:
Kwak Fig. 8 shows the spacer having a truncated pyramid shape, and Choi, Fig. 4 shows the hemisphere spacer 250.  

Regarding to claim 15:
	Choi, col. 7, lines 17-31 discloses the pixel electrode 220 and auxiliary wire 270 are simultaneously formed of the same material of either single metal layer of double layer including a transparent conductive oxide layer and a metal layer.

Regarding to claims 9, 16:
Choi, Fig. 4 shows the auxiliary wire 270 overlaps the pixel defining part 240.

Regarding to claims 17, 19:
Choi, Fig. 4 shows a common electrode 260 formed on spacer 250, and between the spacer 250 and sealing member 300, 400.

Regarding to claim 45:
Choi, Fig. 4 shows the auxiliary wire 270 having a first and second portion extend in a horizontal direction and a third portion extend in a vertical direction.

5/. Claims 1-19, 44-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al. (cited US 9,076,745).
Regarding to claims 1,10:
Choi, particularly Figs 3-4 and related text discloses the claimed OLED display including a substrate 200; a pixel electrode 220 and auxiliary wire 270 on a substrate, pixel electrode 220 on each pixel area, (Fig. 3, col. 4, lines 30-35 discloses plurality of pixel regions arranged in matrix shape in the active area X); a pixel defining layer 240 on the pixel electrode 220 and the auxiliary wire 270, the pixel defining layer defining pixel area (col. 5, lines 3-5; col. 7, lines 38-62); a light emitter layer 221 on the pixel electrode 220; a common electrode 223, 260 on the light emitting layer 221; and an auxiliary wire 270, space apart from the pixel electrode 220 and on a same insulating layer 209 as the pixel electrode 220, wherein: the pixel defining layer including pixel defining part 240 defining the pixel areas and plurality of spacers 250 protruding from the pixel defining part 240, the auxiliary wire 270 does not overlap the spacer 250, and the plurality of spacers 250 are discontinuously arranged on the pixel defining part, and the auxiliary wire 270 extends between pixel electrodes as shown in Fig. 2 where a plan view of flat panel display devices include OLED devices arranged side-by-side with the auxiliary wires extend in region Z between the pixel electrodes in two adjacent display panels.

Regarding to claim 2:
Choi, Fig. 4 shows auxiliary wire 270 including signal wiring 275 is considered as a voltage wire. The signal wire 275 is spaced apart from the common electrode.


Regarding to claims 3-5, 15:
Choi, col. 7, lines 17-31 discloses the pixel electrode 220 and auxiliary wire 270 are simultaneously formed of the same material of either single metal layer of double layer including a transparent conductive oxide layer and a metal layer.

Regarding to claims 6, 13:
Choi, Fig. 4 shows the pixel defining layer 240 is between the sealing member 300, 400, and the spacer 250 maintains a space between the substrate 200 and the sealing member 300, 400.

Regarding to claims 7-8, 11-12, 14, 44:
Choi, Fig. 4, col. 5, lines 6-10 discloses the pixel defining part 240 and the hemisphere spacer 250 are made of a same material using a halftone mask or a diffractive mask.

Regarding to claims 9, 16:
Choi, Fig. 4 shows the auxiliary wire 270 overlaps the pixel defining part 240.

Regarding to claims 17-19:
Choi, Fig. 4 shows a common electrode 260 formed on pixel defining layer 240 and on spacer 250, between the spacer and the sealing member 300, 400.


Regarding to claim 45:
Choi, Fig. 4 shows the auxiliary wire 270 having a first and second portion extend in a horizontal direction and a third portion extend in a vertical direction.

Choi, Fig. 4 shows one of a plurality of pixel regions each having an OLED 230 and a TFT in an OLED display 100 shown in Fig. 3 (col. 4, lines 30-36). Choi does not show the array of pixel regions in the active area X where a plurality of spacers 250 are discontinuously arranged in a region between the pixel areas, and the auxiliary wire extends between the pixel electrodes; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have recognized a plurality of spacers 250 discontinuously arranged in a region between the pixel areas, and the auxiliary wire extends between the pixel electrodes when a plurality of pixel regions are arranged in a matrix shape in active area X of the display 100, and plurality of display panel are arranged side-by-side as shown in Fig. 2 as taught by Choi.


Response to Arguments
Applicant's arguments filed 7/24/2020 have been fully considered but they are not persuasive. 
 With respect to the Applicant’s argument regarding to the “auxiliary wire extends between pixel electrode” as now amended, it is believed to be answered by Choi 
Regarding to the argument in his Remarks, page 15, first paragraph that Choi do not appear to disclose “an auxiliary wire spaced apart from the pixel electrode and on a same layer as the pixel electrode”, Applicant’s attention is respectfully directed to Choi, Fig. 4 that clearly shows auxiliary wire 270 spaced apart from the pixel electrode 220 (not electrode 260) and (located) on a same layer 209 as the pixel electrode 220 as recited in claim 1.

Allowable Subject Matter
Claims 20-27, 29-33, 36-39, 41-43 are allowed.

                                             Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,466,648 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991